 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehouseMarket,Inc.andRetailClerks Union,Local No.73 of Retail Clerks International Associ-ation,AFL-CIO. Case 16-CA-5458January 17, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn August 9, 1974, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel and Charging Party filed limited exceptionsand supporting briefs. The Charging Party also fileda brief in opposition to the exceptions filed by theRespondent.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order for theadditional reasons set forth below.Consistent with the allegations of the complaint,the Administrative Law Judge found, and we agree,that, in the period preceding the May 5, 1974,termination date of a collective-bargaining contractbetween Respondent and the Union, Respondentaided and abetted employee decertification activityby conduct violative of Section 8(a)(l) of the Act;and when that decertification activity culminated inthe filing of a decertification petition with the Boardon February 15, 1974, Respondent withdrew recogni-tion from the Union and refused to bargain with it,contrary to the provisions of Section 8(a)(5) of theAct.Althoughwe adopt the Decision of theAdministrative Law Judge, we believe certain addi-tional rationale to be appropriate in light of theapproach taken by Respondent in its exceptions tothe 8(a)(5) violation findings and the bargainingorder predicated thereon.Respondent takes the position that no validobligation to bargain can properly be imposed uponit in the context of evidence which,so it asserts,indicates that both the decision made by unitemployees to circulate a decertification petition, andthe further decision of a majority of said employeesThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceto sign thesame,was not or could not have beenimpliedor influenced by the 8(a)(1) violationsRespondent is found to have committed. As supportfor this position,Respondent contends that theproven 8(a)(1) violations involved only 1 of the 3storescomposing the unit,viz.,theMuskogee,Oklahoma, store, where only 23 of the 56 unitemployees were located; the decertification petitionwas signed by 36 employees, of whom 24 wereidentified as employees at 2 other stores, 1 located atClaremore and the other at Vinita, Oklahoma; andthe General Counsel, in claiming that the decertifica-tionpetitiondid not raise a genuine questionconcerning representation, relied only on the testi-mony of 5 Muskogee store employees who, thoughdescribing unlawful 8(a)(1) conduct by Respondent'sagents, did not testify that they informed otheremployees of that conduct.We find nothing in the facts recited to us byRespondentwhich warrants finding, as it heresuggests, that no significant number of the employeeswho circulated and signed the decertification petitioncould have been impelled to do so by any of theunlawful acts Respondent is here bound to havecommitted.The credited evidence, viewed as awhole, plainly depicts Respondent's pursuit of acourse of conduct directed to compelling its employ-ees' abandonment of the Union as their bargainingrepresentative. That course of conduct was eviden-ced in part by serious unfair labor practices, most ofwhich were committed before or shortly after thedrafting and circulating of the decertification peti-tion, but before that petition was finally filed. Thoseunlawful acts included not only threats of reprisal,interrogation, and promises of benefit specificallyaddressed to individual employees to induce defec-tion from the Union, but also conduct whichdemonstrated the Respondent's disapproval of theUnion to all the employees, such as the disparate andhence unlawful application of the no-talking rule byprohibiting prounion activity and permitting anti-union employee activity, which as the record shows,involved circulation of the decertification petitionand solicitation of unit employees to sign it duringcompany time on Respondent's premises; and theencouragement of antiunion activity to the extent ofsuggesting and allowing employees to take time offwith pay to discover what benefits Respondent'sTulsa store employees had received since they hadvoted out the Union.We cannot, of course, tell with any certainty howmany of the 36 employees who signed the decertifica-convinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544 (1950),enfd.188 F.2d362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.216 NLRB No. 41 WAREHOUSE MARKET,INC.217tion petitionwould have signed even absent theRespondent's commission of the unfair labor prac-ticessupra.But, in the circumstances of this case, wecannot properly infer that all or some, or even amajority of those who signed, did so without anyvestige of compulsion attributable to the Respon-dent's unlawful conduct.We cannot discount theteachingofexperienceand commonsense thatemployees who, as here, have constant contact witheach other at their place of work are not likely torefrain from discussing their employer's demonstra-tions of hostility to a union-especially where theemployer's acts include many of so blatant a natureas those which the Respondent here committed. Norcan we discount the facts that the five employeeswhose credible testimony provided the affirmativeevidence of Respondent's unfair labor practices,supra,composed about 10 percent of the total unitcomplement; that they further testified they wouldnot have signed the decertification petition but forthe pressures unlawfully exerted on them by supervi-sors; that they were among the first of the employeeswhose names appear on the petition; and that theappearance of their names thereon may well haveinfluenced other employees to add their namesthereto.2All of the above considerations militate against ourfinding in the filing of the decertification petition anyreason to excuse Respondent's refusal to bargainwith the Union, or to otherwise refrain from issuing abargaining order. Respondent's contrary contentionsfly in the face of well-established Board-and court-honored precedents which hold that: (1) We will notconduct a decertification election where, as here,there are unremedied unfair labor practices commit-ted by an employer for the purposeof causingemployee disaffection from a validly establishedunion bargaining representative; 3 and (2) we willpresume that a validly established union representa-tive continues to enjoy majority support where, ashere, its status is questioned by an employer's refusalto bargain, unless theemployeris able to prove thathe relied on valid, objective considerations inquestioning the union's continued majority support.4Plainly,Respondent could not validly meet thatemployer burden by reliance on the decertificationpetition's filing to support its claim of a disaffectionby a majority of the employees where, as here, theRespondent's unlawful conduct in large measurecreated or contributed to the situation which led tosuch disaffection, and it submitted no other evidenceto support such a claim. We therefore, find, as didthe Administrative Law Judge below, that Respon-dent's refusal to bargain with the Union was inviolation of Section 8(a)(5) and (1) of the Act, andthata bargainingorder should appropriately beissued.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Warehouse Market,Inc.,Claremore, Vinita, and Muskogee, Oklahoma,its officers,agents,successors,and assigns shall takethe action set forth in the said recommended Order.2Cf.N.L.R.B. v. Savair Mfg. Co.,414 US. 270 (1973),where theSupreme Courtindicated that,although onlya few employeesmay havebeen directly induced by improper or unlawful means to sign authorizationcards for a union,theirmanifestations of support may, in turn, have had abandwagon effect on other employees whose signaturesmay have beensolicited without any improper offers having been made to them.3 See, e.g.,Nu-SouthernDyeing & Finishing, Inc.,179 NLRB 573 (1969),enfd. in relevant part 444 F.2d II (C.A. 1, 1971);Kaiser AgriculturalChemicals,A Divisionof KaiserAluminium& Chemical Corporation,187NLRB 661 (1969),enfd.473 F.2d 374 (C.A. 5, 1973).See alsoBishop v.N.LR.B.,502 F.2d 1024 (C.A. 5, 1974). Cf.Teleautograph Corporation,199NLRB 892 (1972),a case holdingthat onlythe filing of a decertificationpetition which raisesa genuinequestion concerning representation relievesan employer of his obligation to bargain pending resolution of therepresentation issue. Acting Chairman Fanning and Member Jenkins do notrely onTeleautograph.4See, e.g.,CelaneseCorporation of America,95 NLRB 664, 671-672(1951);CantorBros.,Inc,203 NLRB 774 (1973);Cnmptex, Inc., et al.,211NLRB 855 (1974).DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Muskogee, Oklahoma, on June 11 and12, 1974. The complaint,' issued April 30, 1974,2 is basedon charges filed February 15 and March 29, by RetailClerks Union, Local No. 73 of Retail Clerks InternationalAssociation,AFL-CIO (hereinafter referred to as theUnion). The complaint alleges that Warehouse Market,Inc. (hereinafter referred to as Respondent), violatedSection 8(a)(1) and (5) of the National Labor RelationsAct, as amended (hereinafter referred to as the Act).IssuesThe issues herein are:1.WhetherRespondent, through itsmanagers orsupervisors,engaged in various acts of interrogation,promise of benefits, threats, encouragement of decertifica-tion activity, and similar actions to persuade employees ofRespondent to abandon the Union and union support, ineach alleged instance violating Section 8(a)(l) of the Act.2.Whether Respondent has refused, and is refusing, tobargainwith the Union as the exclusive bargaining1As amended at hearing,to correct the name of Respondent toWarehouse Market, Inc., to add pars. 7(o) and (p), and to expandpar. 12.Said additions and expansions,and amendmentof pars. 15 and 16 toconform therewith, are set forthin G.C. Exh. 2.2All dates are within 1974, unless otherwise stated. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of Respondent's employees, in violation ofSection 8(a)(5) of the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have beencarefully considered, were filed on behalf of the GeneralCounsel, Respondent, and the Union.Upon the record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material herein Respondent has been, andnow is, an Oklahoma corporation engaged in theretail saleof food and related nonfooditems in achainof storeslocated throughout the State of Oklahoma, including storeslocated in Claremore, Vinita, and Muskogee, Oklahoma.During the past 12 months Respondent, in the course andconduct ofitsbusinessoperations, distributed and soldproducts, the gross value of which exceeded $500,000.During the same period of time Respondent receivedgoods valuedin excessof $50,000 transported directly to itsstores from States outside Oklahoma.II.THE LABOR ORGANIZATION INVOLVEDRetailClerksUnion, Local No. 73 ofRetailClerksInternational Association,AFL-CIO,is a labor organiza-tionwithin the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The BackgroundAll employees working at Respondent's stores in Vinita,Claremore, andMuskogee, Oklahoma, excluding meatdepartment employees, pharmacists, supervisors, guardsand watchmen, constitute an appropriate unit, as admittedby the pleadings.The Union and Respondent executed an agreementeffectiveMay 6, 1973, through May 5, 1974, withsuccessive 1-year periods thereafter unless either party gavethe other written notice not less than 60 days in advance ofthe yearly expiration date, of its desire to terminate.On February 15, employees in the bargaining unitdescribed above filed a decertification (RD) petition, andon February 28, Respondent filed a petition (RM) for aninvestigation and certification of representative.On March 1, the Union wrote a letter to Respondent andstated its desire to reopen the agreement and negotiate asuccessor thereto. Certain information was requested, inorder to prepare a union proposal.On March 4, Respondent replied to the Union, andstated:DearMr. Cook:Your letter of March 1, 1974, addressed to Ware-house Market, Inc. has been referred to my attention.In your letter you request certain information whichyou state you must have in order to prepare a contractproposal for the Company's consideration. In view ofthe fact that a question of representation is nowpending before the National Labor Relations Board fordecision, the Company must decline to furnish suchdata until the question is resolved. In the event thatyour Union is chosen by the employees to representthem,we will, of course, proceed immediately tofurnish you the requested information and participatein collective bargaining negotiations.We ask that you cooperate with Warehouse Market,Inc. in arranging an election at an early date in orderthat the employees can decide the question of repre-sentation by secret ballot.Very truly yours,HALL & SUBLETT/s/ Carl D. Hall, Jr.Carl D. Hall, Jr.The Union also requested on May I that Respondentfurnish it with information relative to wage rates, but theRespondent did not reply to that request.On May 1, the Regional Director dismissed both the RDand the RM petitions, on the basis that a complaint hadbeen issued which alleged a refusal by Respondent tobargain. The complaint, dated April 30, was based on anoriginal charge filed February 15 (amended on March 29).Attorneys fpr Respondent and for the petitioning employ-ees requested NLRB review of the Regional Director'sdismissal of the two petitions.3Respondent's headquarters for all stores in the State arelocated in Tulsa. The record shows that the Tulsa store'semployees voted against union representation on Decem-ber 7, 1973. Shortly thereafter, Respondent increased thepay and benefits of its Tulsa employees.Commencing the first part of 1974, Respondent held aseries of meetings at the Tulsa headquarters. The meetingswere attended (separately and individually) by storemanagers and theirassistants.They were called to meet byTulsa "supervisors," and were attended on the managerialside by, among others, a certain "Alex" (last name notknown), who was a consultant and who conducted themeetings.A preliminary first meeting was attended by storemanagers and theirassistantsas a group. At that meetingthe group was told about the result of the Tulsa employeeelection, and that management "had won the election."Therewas discussion about the possibility of usingemployees from Tulsa in the event stores were struck atMuskogee,Claremore, and Vinita. At all individualmeetings union matters were discussed, and managers andtheir assistants were instructed in how they should conductthemselves in handling union discussions and actions.Managers and theirassistantsattended a total of 8 or 10such individualmeetings.Ralph Graves, manager atMuskogee, first heard about the RD petition involved3The Board affirmed the Regional Directors dismissal of the RMpetition,on June 11,and of the RD petitionon July 3. WAREHOUSE MARKET,INC.219herein,at one of the Tulsa meetings before the petition wascirculated at Muskogee.Betty Blevins is an employee of the Claremore store. Shevisitedan attorney,whose assistance she solicited indrafting an RD petition.Thereafter,she obtained signa-tures on the petition of employees in the Claremore andVinita stores.She and fellow Claremore employees visitedtheMuskogee store on two occasions,January 30 andFebruary 9,toobtain signatures.Thereafter,Blevinscaused the RD petition and signatures to be filed with theRegional Director,who dismissed the petition because ofblocking charges involved herein, as described above.The charges consist of several allegations of 8(axl)actions by supervisors related to initiation and signing ofthe RD petition,actions intended to undermine the Union,and refusal to bargain in violation of Section 8(ax5) of theAct. Respondent denies 8(axl) violations,and alleges thatits refusal to bargain is based on good-faith doubt of theUnion's majority.The complaint alleges, the answer admits, and I find thatthe following named persons are agents and supervisors ofRespondent within the meaning of Section 2(11) of theAct: Clint V.Cox, Ralph Graves,Wesley Pipkins, FrankBlevins, John Lay, and Jay Worth."asked Ralph if we went non-union would they get theraise they got in Tulsa.lie [Graves]said he wasn't sure butitwould just be natural that we would.He couldn'tpromise but he said it would be natural if we went non-union."Hollifield also testified that he asked Graves howtheMuskogee employees could get a better insurance planlike the Tulsa employees had, and Graves said they "wouldhave to circulate a petition in order to get a chance tovote."Graves denied that he promised raises or any otherbenefits if the store went nonunion.However,he testifiedthat he talked with employees about the Tulsa benefits and"what the employees in Tulsa got."He also testified that he"asked"or "encouraged"Glenn Hollifield and others "togo to Tulsa and look over the benefits there on companytime."Graves stated on cross-examination:Several of them come up to me and asked about apromotion, "When can we be promoted?" They saythey want to stock and they say they want to check. I'dtell them,"Well if I could,I'd let you'become a stockeror checker."True,if you didn't have a Union then sureI'd let you stock or check as a trainee.That way if anopening came up you would have some traineeexperience at that."B.Alleged 8(a)(1) Violations1.The complaint states:(a) On or about January 15,1974,Respondent by itssupervisor and agent Ralph Graves, promised itsemployees new and/or increased benefits if they votedthe Union out.(b) On or about January 15, 1974, Respondent by itssupervisor and agentRalphGraves, promised itsemployees increasedpay rates if they voted the Unionout.Glenn Hollifield testified that Ralph Graves(hereinafterGraves)explained to him the benefits that had accrued toTulsa employees"when they got out of the Union"; andtold him"we needed to go to Tulsa and see how the peopleup there like it since they've gotten out of the union."Mike Brown testified that Graves told him he would geta raise"ifwe was nonunion like Tulsa," and that Gravesasked him if he would like to go to Tulsa with a few othersthe next day"to see how well they liked it up there and ifwe would like it."Darrel Arnett testified that Graves and Wesley Pipkins(hereinafter Pipkins)explained to him and other employee'sthe benefits gained at the Tulsa store after the Union wasdefeated,and that Pipkins said a raise for everyone shouldbe possible if man hours could be cut after the Union wasvoted out of Muskogee.Joe Fairchild testified that, when he applied for a job atthe Muskogee store,Graves told him"they were trying togo hon-union and if they went non-union it would bebetter for everybody."John Hollifield testified that Graves urged him to go toTulsa to observe conditions there,while on paid time, andthat he did so.He said his cousin(a bagboy at the store)He also stated on cross-examination:Q.Ralph,why did you authorize the employees togo to Tulsa?A. I honestly didn't think they believed what I toldthem.I just wanted to clear any doubt in their mindand let them talk to the people and find out forthemselves.Q.You wanted them to see first hand the benefitsof not being in the Union and talk to the people andfind out what the pros and cons were?A.That's right.It is seen by the foregoing that, even considering thetestimony in the light most favorable to Respondent, theallegations of the complaint are supported by the record.Graves denied promising benefits if the Union was votedout, but he testified that he discussed and explained theTulsa nonunion benefits to Muskogee employees;that heurged employees to go to Tulsa to see those benefits forthemselves;and that he permitted Tulsa trips on companytime.It is obvious that Graves would not have gone to suchlength unless he was saying,in effect,that the Tulsabenefits and wages (which clearly were better than those atMuskogee)would be forthcoming if the Union was votedout.However, the case for violation is even stronger when thetestimony of Brown, Arnett, Fairchild,and the, twoHollifieldbrothers is considered.Their testimony iscontrary to that of Graves on several important points, buttheir contradictory statements are credited over Graves.Their demeanor on the stand,theirmutual corroboration,and the support their testimony has by the record as awhole impel the conclusion that they are entitled to belief.It is found that these two charges of the complaint areproved. 220DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The complaint states:"(c) On or about January 15,1974,Respondent by its supervisor and agent RalphGraves orally interrogated prospective employees concern-ing their union membership,activities and desires."Joe Fairchild testified:A.When I firstwent up thereto apply for a job, hewas telling me about the union.He said they weretrying togo non-union andif theywent non-union if[sic]would bebetterfor everybody.He said thepackage boysnow were getting$1.60 an hour and iftheywent non-union theywould get either$1.80 or$2.00 an hour.He said he didn't reallyknow.He askedme if I wentto work therewould Ivote non-union, andI told him Iwouldso I could getthe job,After I saidthat, I got the job.Q.When you saidthat he talkedto you about this,who didyou mean?A.Ralph Graves,the Manager.Graves testified concerning this conversation:A. I told him that we hada union store there andhe would be requiredto join theunion.I told him whatthe union dues were,who the union steward was, and Iproceeded to tell himwhat happened in Tulsa.Q.Did you ever askhim if he was for the union?A.No, sir,I didn't.Q.Or against the union?A.No sir.Q.Did you ever tellhim that if the store wentnonunion that packageboyswould get more money?A.No, I did not.Since no other person was present at this conversation,resolutionof the controversydepends solely upon assess-ment of credibility. Fairchildiscredited over Graves,based on observation of the witnesses and their demeanoron the stand,and the record as a whole.It is found that this allegation of the complaint is proved.3.The complaint states:"(d) On or about January 15,1974,Respondentby itssupervisor and agent RalphGraves,encouraged its employees to go non-union bystating to its employeesthat theywould not receive raises ifthey did not go non-union."The record does not contain testimony or evidence tosupport this charge.Possibly itcould be speculated that thealleged statements were made,and certainly Graves wentto considerabletrouble toconvince employees that theirpay and benefits depended upon their union attitude.However, the wording of this charge does not fall withinthe proof adduced at hearing.4.Thecomplaint states:"(e) On or aboutJanuary 15,1974,Respondentby itssupervisor and agentWesleyPipkins,encouraged and instigated circulation of adecertification petition among its employees."Glenn Hollifield testified that Pipkins asked him if hehad signed the RD petition and stated that it was not anelection-itwas just to give employees a chance to vote inorder to show whether they wanted an election.Mike Brown testified that Pipkins congratulated himafter learning that Brown had signed the petition.Darrel Arnett testified:"AfterI had signed the petitionthe First Assistant proceeded to come over and asked tosee the petition.Theygave it to him and he flipped throughthe petition commenting most of the signatures were fromClaremore and noticing who had signed from our store."Joe Fairchild testified:A.The first time they called me up front topackage groceries. I managed to get away withoutsigningit. I didn't sign it that time but the second timewhen they came back, well they was walking throughthe back. Ralph and Wesley looked at the petition andthey walked up front. That's when I signed it.Q.You say you saw Ralph and Wesley look at it?A.Yeah.JohnHollifield testified:I told them I reallydidn'tknow becauseIdidn'tknow what to say.Wesleywas there and hesaid, "We'dreally appreciate it ifyou'd giveus a chance."We justkind of stood there a minute and Glennsaid, "Welllet'sgive it a chance,"so we signed thepetition.Q.Did any member of supervisiontalk to you afteryou hadsigned thepetition?A.Wesleytoldme he appreciated us giving it achance.BettyBlevins testified that,when she visited theMuskogee store on the first occasion to solicit signaturesfor the RD petition,she and those who accompanied herintroduced themselves to Pipkins and said they wanted totalk with some of the employees.She said Pipkins advisedher that some of the employees were in the back room.Blevins testified that she and the others from Claremorewere in the Muskogee store about 3 or 4 hours.Pipkins testified differently from Blevins.In describingthe first visit of Blevins, he stated:A. I was gone to lunch and I came back in, and Iwas informed that there was some employees from theClaremore store in our store.Theywere circulating ortrying to circulate a petition so therefore I just carriedon my normal duties.Idid happen to go through theback but other than that,I carried on my normal dutiesas requiredby my job.Pipkins testified concerning the second visit that "Ididn't know they were in the store until they were fixing towalk out."Pipkins also testified about the RD petition:A.Well at one time after thepetition had beenentered we talked about the petition.Q.What was said about that?A.He asked me what it was for and I replied that itwas to see if the people still felt liketheyneeded aunion or wanted a union to represent them.Q.Did he initiate that conversation?A.Yes sir. WAREHOUSE MARKET,INC.221Q.Did you ever have any physical contact at allwith the employee petitions?A.Yes sir.Q.What wasthat occasion?A.BettyBlevins handed me the petition.I unfold-ed it, looked at it.There was no signatures.I folded itback and handed it to her.Q.What didshe wantyou to do with it?A.She wanted me to give it to Darrel Arnett.Q.Didyou refuse?A.Yes sir.Q.Now you were present when the employeesfrom the Claremore store came the first time, were younot?A. I was out to lunch when they came.Q.Did they introduce themselves to you?A.No sir.Q.Now I believe in your testimony you mentionedsomething about "they were circulating a petition whenthey were there on the first occasion." How did youknow this?A.How did I know they were circulating apetition?Q.Yes sir?A. I was told.Q.Who told you that they were circulating apetition?A.My manager.Q.Mr. Graves told you they were circulating apetition?A.Yes sir.Q.Did he tell you that on that day?A.No sir, he told me the day before.Q.He told you that there would be some employ-ees comingto the store to circulate a petition, didn'the?A.Yes sir.Pipkins denied that he assisted the Claremore group inpreparation or circulation of the RD petition,and he alsodenied encouraging or pressuring any employee to sign thepetition.As seen by the foregoing,Pipkins acknowledged that hewas told the day before the Claremore group visited theMuskogee store that they would be there to circulate theRD petition.He also stated that Blevins handed him thepetition and that he looked at it. He testified that he talkedwith Glenn Hollifield about the petition. Thus, it is quiteclear that Pipkins knew much about the petition and itscirculation.The only question is whether he "encouragedand instigated" it.There is no evidence to show that Pipkins instigated thepetition or had any part in its instigation,and it is sofound.However,there is evidence that he knew of the petition,assisted in its circulation,and encouraged employees tosign it.Pipkins acknowledged that he was instructed to tellMuskogee employees about the benefits Tulsa employeesreceived after they voted the Union out, and that he did so.He had advance knowledge about the visit of theClaremore group. He looked at the petition and talked withan employee about it. Under such circumstances, thetestimony of the witnesses Glenn and John Hollifield,Brown,Arnett,and Fairchildisinaccord with theallegation of encouragement; the denial of Pipkins is notrealistic.The testimony of those witnesses is credited overthat of Pipkins. It is found that the allegation of thecomplaint is well supported by the record, and proved.5.Thecomplaint states:(f)On or about January 22, 1974, Respondent by itssupervisor and agentWesley Pipkins, promised itsemployees increased pay rates if they got the Unionout.(g) On or about January 22, 1974, Respondent by itssupervisor and agent Wesley Pipkins, encouraged itsemployees to get rid of the Union.(h) On or about January 22, 1974, Respondent by itssupervisor and agent Ralph Graves, encouraged itsemployees to vote the Union out by having itsemployees visit the Tulsa stores while being paid toview the work situation that had resulted in Tulsa whenthey voted the Union out.Respondent'switnessesGraves and Pipkins acknowl-edged that they attended supervisory meetings in Tulsa todiscuss the election there,and its effect on other stores;that they were instructed to tell employees at Muskogeeabout the Tulsa benefits accruing from voting the Unionout; that they did talk with the employees as instructed;and that several employees were permitted to go to Tulsaon company time to see for themselves the results of theTulsa election.The, foregoing evidence is adequate for proof of thesethree charges in the complaint.However,that evidence iswell supported by the General Counsel's witnesses,particularly Darrel Arnett and John Hollifield.It is found that paragraphs 7(f), (g), and(h) are wellsupported by the record, and are proved.6.The complaintstates:"(i)On or, about January 30,1974,Respondent by its supervisors and agents RalphGraves,Wesley Pipkins, and Frank Blevins,encouraged itsemployees to sign and circulate a decertification petition."This charge was not specifically proved, in that actionsof Graves,Pipkins, and Blevins are not tied to the date ofJanuary 30. In any event, the charge is cumulative and aseparate finding is not required.The record amply supportsa finding of 8(a)(l) violations on other and similar charges,as discussed herein.7.The complaintstates:"(j)On or about January 30,1974,Respondent by its supervisor and agentWesleyPipkins, threatened to make things rough on its employeesif the Union stayed in."John Hollifield testified:Q.Haveyou had any otherdiscussions with anymember of supervision about the union?A.Yes,around that day. It wasthat day or the daybefore. I really can't recall for sure.Wesley told me thatthings were goingto be rough around thestore if we 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't go nonunion. They would just bring peopledown from Tulsa and we could walk the picket line.There wasn't no way we could get what they got inTulsa if we stayed in the union.Pipkins denied threatening any employee at any time.However, he acknowledged discussing possible strikes withJohn Hollifield and telling him replacements could behiredor anybody brought from Tulsa. He said heremarked to Hollifield "as far as I know you'll just have todraw up your picket lines out front and well just continueour job on the inside."In view of Pipkins' acknowledged instructions frommanagementto tellMuskogee employees about the Tulsabenefits, the trip by employees to Tulsa on company time,and the acknowledgedstatementsby Pipkins describedabove, John Hollifield's testimony is logical and entitled tobelief.Hollifield was a crediblewitness andhis version ofthis event is accepted over Pipkins'. It is found that thisallegationof the complaint is fully supported by the recordand proved.8.The complaintstates:"(k) On or about February 5,1974, Respondent by its supervisorand agentJohn Lay,encouraged the circulation of a decertification petitionamongits employees."John Lay isstoremanagerat Claremore. Bill Bryanttestified concerning this allegation.He testified that he wasin theback room at Claremorea few minutestalking withthe Claremore group and their attorney about the RDpetition. He stated:Q.Was there any member of supervision presentwhile you were talking to the people from Claremore?A. John Lay, the Manager, was in the background.Q.Where was John Lay in relation to you andunion membership, activities, and desires and concerningthe union membership, activities, and desires of other of itsemployees."The record does not contain testimony or evidence tosupport this charge, and it is so found.10.The complaint states: "(m) On or about March 2,1974,Respondent by its supervisor and agent RalphGraves, created the impression of surveillance of the unionor concerted activities of its employees engaged in for thepurpose of collective bargaining or other mutual aid orprotection."The record does not contain testimony or evidence tosupport this charge, and it is so found.11.The complaint states: "(n) On or about March 6,1974,Respondent by its supervisor and agentWesleyPipkins, orally interrogated its employees concerning theirunion membership, activities and desires and concerningthe union membership, activities and desires of other of itsemployees."John Hollifield testified that he talked with Pipkins onMarch 6:Q.What did Mr. Pipkins say to you?A.He asked me what good I thought the Unionwas doing me except takingmy $8 a month. I told himIfelt likeitwas job security.He asked meif I didn'tthink they could fireme right thenand I told him Ididn't feel likethey could.Pipkins corroboratedthe essenceof John Hollifield'stestimony, when he stated:Q.Did you ever ask Mr. John Hollifield what goodthe Unionwas doing him?these people from Claremore?A.A.He was unloading the frozen food truck thatQ.comes to the back door right across from them, and theA.frozen food cooler was eight to ten feet from whereQ.they were standing.A.Q.While you were talking to these employees fromQ.Claremore, what was Mr. Lay doing?A.A.He was throwing frozen food to the frozen foodmanager and putting it in the freezer.He further testified that there is "a big sign hanging in theback room that says `Employees Only Beyond ThisPoint' " He stated that thesign wasplaced there by aprior assistantmanagerand that "Most of the enforcementwas during the period when we had an AssistantManager,Jim Mullens. He's the one who madethe sign."Bryanttestified that people other than employees come into theback room "quite often," and that,evenwhen therule wasenforced for the 3 months Jim Mullenwas there,peopleother than employees were allowed in the back room.There is no evidence of an explicitnatureshowing thatLay encouraged the circulation of a decertificationpetition. The evidence of an implied nature is very limitedand is far from conclusive. Thisallegation was notproved,and it isso found.9.The complaintstates:"(1)On or about March 2,1974,Respondent by its supervisor and agent RalphGraves, orally interrogatedits employeesconcerning theirYes sir, I did.You did askhim that?Yes sir.What washis answer?He said, "Well itgives me jobsecurity."And what was your reply?Job securityis basically to me, if a man's doinghis job right he has no worry about job security.Q.Did you tell him that?A.Yes sir.Q.And what did he say?A.He said he felt like he was doing his job and hadno worry in that line. He felt he was doing his dutiesthe way they should be done.Q.Did you tell him anything to the effect thatUnion employees could be fired?A.Yes sir, I did.Q.Would youstatewhat you said in that regard?State asbest you can recall your actual words.A. I said, "Yes, a union employee can be fired onthe spot for eitherstealingor drinking on the job."JUDOS STBvm. s: Did you limit it just to those?THE Wimnss: Yes sir.The questionsand statementsof Pipkins clearly are inviolation of the Act,and it is sofound.EssexWire Corp.,188 NLRB 397 (1971). This isan instanceof probing thatinherentlymilitates against unionsympathy. WAREHOUSE MARKET,INC.22312.The complaintstates:(o)On or about May 9, 1974, Respondent by itssupervisor and agentWesley Pipkins, discriminatorilyenforcedits no-solicitationrule prohibiting its employ-ees from engagingin protected union activities duringnon-working time in non-working areas.(p) On or about February 4, 1974, Respondent by itssupervisor and agentWesley Pipkins, discriminatorilyenforceditsno-solicitationrule in derogation of theunioncontractual right to talk with employees duringworking time in working areas.GravestestifiedthatRespondenthas no no-solicitationrule, butthatit does have a talkingrule: "That aslong as itdoesn't interferewith their work, if they're working fine, ifthey don't stop,if it doesn't stop production. There's nouse paying a man for just standingthere talking."Pipkins also testifiedthatRespondentdoes not have ano-solicitation rule, but does have a talking rule: "It's not adrawn up written rule. It's justa well-known establishedrule. If say afriendcomes in and he lingersthere in thestore and talks 15 to 20 minutesand he's holding up thisman's working duties,yes,we go ask him toleave."In discussing the first visitof the Claremore groupsolicitingRD petition signatures in Muskogee,Pipkinstestified:Q. It's an unusual situation to let employees fromanother store linger in the back of the store for a periodof two or three hours, isn't it?A.Not to myknowledge.Q.Thiswas the first time it has ever happened, is itnot?A.Yes sir.Pipkins also testified that visitors as well as employees onoccasion have been asked to leave the back room.Glenn Hollifield testified:It is seen from the foregoing that the alleged no-solicitation rule must be considered in three aspects: (a) theback room of the Muskogee store, (b) talking whileworking, and (c) talking with a union representative oncompanypremises.It is clear that neither Respondent nor the Muskogeestore has a no-solicitation rule as such,and it is so found.General Counsel established no such rule. Graves andPipkins testified there is no such rule, and their testimonywas not contradicted.However, the possibility remains that there was aviolation of the Act because of interference with, orrestraint or coercion relative to, protected activity.(a) Pipkins acknowledged that the group from Claremoreused the back room for a lengthy period of time-from 2 to4 hours-and thatno one else,not on business,had beenpermitted in the room for such an extended period of time.Pipkins testified that others, both employees and nonem-ployees, had on occasion been asked to leave the backroom.However, other witnesses credibly testified thatthere had been occasions when the room was occupied bypersons not on business,without being asked to leave. Inview of the record as a whole, it is clear that Pipkirts did, infact, permit the petitioners from Claremore to do some-thing that others were not permuted to do; i.e., use theback room for from 2 to 4 hours for a nonbusiness purpose(solicitation of signatures for a decertification petition). Itis so found.(b)The record shows, and it is so found, that theMuskogee store has a rule permitting employees to talkwhile "on the clock," to the extent that the conversation isnot unreasonably long and does not interfere with work.Pipkins acknowledged that he enforced the talking ruleagainst a union representative and Darrel Arnett on a datehe could not remember.Pipkins also acknowledged that herefused to permit Mark DeLay,a union representative, totalk with John Hollifield on company property in April orMay 1974.Pipkins testified:Q.Do you have any rule aboutaccessto the backof the storeinMuskogee?A.No, well we havea signon the door that says,"Employees Only". Usually about anybody comesback there.Q.Do you havea rule regardingtalking while youare working at the Muskogee store?A.Well I was told that the only time we shouldtalk-well as long aswe were doing our work and itdidn't interferewith our work, we could talk.Q.Who told you that?A. Just thesupervision.John Hollifield testified:Q.Do you knowwhether ornot there is any rule attheMuskogee store regarding talking while on theclock?A.Yes, they've told me-Imean the managers,Ralph and Wesley,that you can. You know, it's allright to.talk for a few minutesbut youcan't talk for along time.You can talk if it doesn't interferewith yourwork.A.Theoccasion I recall-Mark had been in thestore and when he was leaving, John Hollifield wasleaving with him. I followed them out to the car and ItoldMark, "If you have anything to say to this man,take him off companypropertyto do so."sssssA.Yes sir. I walked out on the retail floor and Iseen Mark standing there talking to Darrel Arnett, andDarrel had stopped all working procedures and wastalking to him.Iwalked up to him and said, "Pleasemove on and let this man continue with his work."DeLaytestified:A.Yes,I entered the storeon that day [February 4]and the assistant manager,WesleyPipkins,followedme through the store.As I was going down one of thestockaisles on the retail floor, I approachedone of theemployees,Darrel Arnett. As I approachedhim he saidhe neededto talkto me so I said, "All right."I stoppedand began talking with him.Imightadd that he 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued stocking the shelf as he was doing before Iapproached.He began to tell me what he wanted andbefore he could get it out,Wesley Pipkins walked upand informed me that I was not to talk to people whilethey were on the clock.Darrel then stated, "Go aheadand I'll talk to you later,"and I said, "Fine."I left andstarted up the next aisle.Mr. Pipkins approached meand told me I was not to talk to people while they wereon the clock.I pointed out that I had the contractualright to do so as long as I did not interfere with theirwork.He told me he did not agree with that so Iterminated the conversation and walked away.ssssA.Yes,Ientered the store about three minutesuntil 5:00 on that day [May 9] and walked through thestore.As I was leaving,employee John Hollifield hadpunched out and began walking out into the parkinglotwith me.As I approached my car, I asked him ifhe'd like to go and have a cup of coffee with me, and hesaid, "Yes." As he was sitting in the car, Wesley Pipkinswalked up and informed me if I wanted to talk with theemployees I would have to do it off company property.It is found that Respondent did, as alleged,prohibit itsemployees from engaging in protected union activitiesduring nonwork time in a nonwork area,4 and duringworktime in a work area as permitted by the contractbetween the parties .5C.Alleged 8(a)(5) ViolationsThe complaint states:Beginning on or about March 4, 1974, and at alltimes thereafter,Respondent has refused, and isrefusing,to bargain with the Union as the exclusivecollective-bargaining representative of the employees inthe unit described above in paragraph 8.Since on or about January 15, 1974,Respondent didrefuse,and continues to refuse,to bargain collectivelywith the Union in order to undermine and dissipate bythe acts described above in paragraph 7, the Union'smajority status among the employees in the unitdescribed above in paragraph 8.The complaint alleges,the answer admits, and I find thatthe following unit is appropriate herein for the purposes ofcollective bargaining:All employees working at the Respondent'sVinita,Oklahoma store,located at 310 North Wilson Street,Respondent'sClaremore, Oklahoma store,located at515West Sixth Street,Respondent's Muskogee, Okla-homa store,located at 1906 North Main,but excludingallmeat department employees,pharmacists,supervi-sors, guards and watchmen,as defined in the Act.4Any suchrule is presumptively unlawful.SNC Mfg. Co.,174 NLRB159 (1%9);Mallory Capacitor Company,162 NLRB 1404(1%7),GreentreeElectronics Corp.,176 NLRB919 (1%9)SThe evidenceshows,and it is found,thatMark DeLay (whosetestimony is credited),did not interfere with or retard the duties of theThe record shows,and I find,that the parties heretoentered into a collective-bargaining contract May 6, 1973,which expired May 5,1974; that the Union requested thatRespondent bargain with it for a new contract;and thatRespondent refused,and continues to refuse,to bargainwith the Union.6Respondent alleges that its refusal to bargain is based onitsgood-faith doubt that the Union represents a majorityof the employees in the aforesaid unit.In support of itsallegation,Respondent states that it filed an RM petitionon February 28, 1974,and that employees of Respondentfiled an RD (decertification)petition on February 15, 1974,both of which were dismissed by the Regional Directorwithout a hearing on the merits.Respondent moved at the hearing to dismiss or staytheseproceedings pending decision of the Board onRespondent's appeal of dismissal of the RM and RDpetitions.The motion was denied.The law has been long and well settled that a presump-tion of majority union status continues after expiration of acontract.Barrington Plaza and Tragniew,Inc.,185 NLRB962 (1970)."The presumption is rebuttable,however, 'byclear and convincing proof.'"Ref-Chem Company,196NLRB 376 (1972).Good-faith doubt is not, by itself,sufficient to overcomethe presumption.The assertion of doubt must be "support-ed by a showing of objective considerations providingreasonable grounds for a belief that a majority of theemployeesno longer desire union representation."McSouthern Dyeing & Finishing,Inc.,179NLRB 573(1969), and as stated by the court inN.L.R.B. v. Sky WolfSales,d/b/a Pacific Industries of San Jose,470 F.2d 827(C.A. 9, 1972): "Reasonable doubt as to majority statusmust only be asserted in good faith,and cannot be raisedin the context of employer activity aimed at causingdisaffection from the union."Respondent alleges good-faith doubt herein solely on thebasis that RM and RD petitions were filed with the Board.There is no contention by Respondent that it based itsdoubt of the Union'smajority status upon any other fact.The filing of an RM petition is of no probative value inunfair labor practice cases.United States Gypsum Company,157 NLRB 652(1966).IfRespondent's defense can prevail,therefore,itmust beon the basis of the RD petition.That petition wascirculated by employees of the Claremore store, andsignatures are dated from January 29 through February 11.The petition was filed with 36 signatures on February 15.As of the last pay period before the filing of the petition,the unit had 56 employees.The Union's request to bargainwas dated March 1,and the refusal was dated March 4.Respondent grounds its legal argument on the principleofTelautographCorporation,199NLRB 892 (1972).However,that case is not controlling herein because, in thelanguage ofTelautograph,the charge in this case containsallegations that the Respondent has committed some actemployeewhen he talked with Darrel Arnett.Respondent's actions,therefore,were unlawful.GeneralMachine Company,174 NLRB 1023(1969).6 The statements of this paragraph are not contradicted and areestablished by documentary evidence. WAREHOUSE MARKET, INC.225(other than its mere refusal to bargain)which may be aproper basis for finding a violationof the Act.Respondent also relied onNational Cash Register,7but it,too, is not controlling herein.Again,in the language of thatdecision,the loss of majority status in this case isattributableto the employer'sown unfair practices.Respondent relies on additional language ofNational CashRegisterwhich states:"We have previously held that thereisnot substantial evidence on the record as a whole tosupport the conclusion that the company's unfair laborpractices induced the filing of the decertification petition."That quotation,however,is followedby: "The recordlikewise fails to disclose any substantial evidence fromwhich a permissible inference could be made that theunfair labor practices contributed generally to the possibleloss of majority status by the union."As shown in the text hereof,and as is summarizedhereinbelow,this record is clear in showing that Respon-dent's unfair labor practices did, in fact, contribute to theloss of majority herein.One of the more obvious portionsof the evidence shows that at least four employees at theMuskogee store credibly testified that they initially refusedto sign the RD petition,and later agreed to do so only afterpressurewas exerted by management personnel. Thatevidence,together with admissions of Graves and Pipkinsthat they encouraged and assisted employees to go toTulsa,there to see the benefits of a nonunion store, clearlymeet the requirements ofNational Cash Register,and show"a permissible inference. . .that the unfair labor practicescontributed generally to the possible loss of majority statusby the union."On December7, 1973,employees of the Tulsa storevoted to decertify the Union as their bargaining represent-ative.Shortly thereafter,in early January,Respondentconducted a series of meetings with its supervisors todiscuss union matters.Supervisors were instructed by anout-of-town consultant on how to handle labor matters,and were advised that Tulsa employees could work astemporary replacements if other stores were struck.Graveswas advised during the Tulsa meetings in January that adecertification petition was being circulated at Claremore,and Graves told Pipkins the evening before the Claremoregroup came to Muskogee that the group would bring thepetition to Muskbgee the following day.Graves and Pipkins acknowledged that they discussedtheTulsa nonunion benefits with Muskogee employeesupon instruction from Tulsa headquarters managers; thatthey advised Muskogee employees of the benefits acquiredby Tulsa employees after the Union was voted out; thatthey urged Muskogee employees to go to Tulsa to see thesituation there;and that several employees went to Tulsaas urged,the trip being made on company time.The dateof the Tulsa trip was not ascertained with certainty at thehearing,but it wasclearlyestablishedby severalwitnessesas being before the RD petition was circulated.Itisquite clear from the record that Respondentfollowed a planned course of action after the Tulsa voteagainst theUnion,designedto bring aboutthat same resultin an electionby the Muskogee-Vinita-Claremore unit.Whether or not Respondent instigated initiation of the RDpetition, it certainly so tainted the petition that it did notrepresent the free will determination of the employees whosigned it.Respondent extolled the virtues of the Tulsanonunion benefits; it paid employees to travel to Tulsa tosee those benefits;itsmanagers promised similar benefitstoMuskogee-Vinita-Claremore if the unit voted the Unionout; it encouraged circulation of the RD petition in anumber of ways;its statements concerning striker replace-ments clearly carried a threat to break the Union atMuskogee;its treatment of the union business representa-tive showed unmistakable union animus.Under suchcircumstances it is clear that, when it refused to bargain onMarch 4 and thereafter (including the unilateral pay raiseand increase of benefits effective May 12), Respondent wasnot relying on objective considerations, providing reason-able grounds for a belief that a majority of the employees nolonger desired union representation. Rather, it relied on acontrived and deliberate situation designed to underminetheUnion and to see it defeated by election.8 It is foundthat the allegations of this portion of the complaint haveabundant support in the record, and are proved.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Respondent's activities set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found and concluded that RespondentWarehouseMarket,Inc.,has not engaged in certainalleged unfair labor practices, it will be recommended thatthe allegations of paragraph 7(d), (i), (k), (1), and (m) of thecomplaint be dismissed in their entirety.Having foundthatRespondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom, and to take certain affirmative actiondesigned to effectuate the policies of the Act. A broadorderwillbe recommended because of the numerous8(a)(1) violations found, and the pervasive nature of thoseviolations.Upon the basis of the foregoing findings of fact, and theentirerecord, I hereby make the following:CONCLUSIONS OF LAW1.Warehouse Market, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Retail Clerks Union, Local No. 73 of Retail ClerksrNationalCashRegisterCo.,201 NLRB 1034 (1973).8 For similar reasoning,whereby inducement of a decertification petitionwas held notto justifya refusal to bargain. See alsoWahooPacking Co.,161NLRB 174 (1966);BorenClayProductsCo.,174 NLRB1200 (1969);TexasElectricCo-op,Inc.,197 NLRB10 (1972);Federal Pacific Electric Co., 203NLRB971 (1973). 226DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalAssociation, AFL-CIO,is a labor organiza-tionwithin the meaning of Section2(5)of the Act.3.The following unit is an appropriate unit within themeaning of Section9(b) of the Act:All employeesworking at the Respondent'sVinita,Oklahoma,store, located at 310 North WilsonStreet,Respondent'sClaremore, Oklahoma,store,located at515West SixthStreet,Respondent'sMuskogee, Okla-homa,store,locatedat 1906 NorthMain,but excludingallmeat department employees,pharmacists,supervi-sors,guardsand watchmen,as definedin the Act.4.The above-named labororganization is the exclusiverepresentative of all employees in the aforesaid appropriateunit forthe purposes of collectivebargainingwithin themeaning of Section9(a) of the Act, and hasbeen suchexclusiverepresentativesince priorto May 6, 1973.5.Respondentengagedin unfairlabor practices in.violationof Section8(axl) of the Act as described above,by: (a) promising employee payraisesand benefits if theUnion was voted out; (b)interrogatingprospective andpresent employees concerning union activities; (c) encour-aging circulationof, andsignatures on, a decertificationpetition; (d) threateningemployeesif they remained union;and (e)discriminatorilyenforcing a talking rule todiscourage protected activity.6.By refusingon or about March 4, 1974, and at alltimes thereafter,to bargaincollectivelywith the above-namedorganizationas the exclusive bargaining representa-tive of all employeesof Respondentin the appropriateunit,Respondenthas engaged in, and is engaging in, unfairlaborpracticeswithin themeaning of Section8(aX5) of theAct.7.By the aforesaid independentactions enumerated inparagraph 5(a) through (e), and derivatively by theaforesaid refusalto bargain described in paragraph 6,Respondent has interfered with,restrained,and coerced,and is interferingwith,restraining,and coercing,employ-ees in the exerciseof the rightsguaranteedto them inSection 7 of the Act, and therebyhas engaged in and isengagingin unfair labor practices within themeaning ofSection 8(a)(1) of the Act.8.The aforesaidunfairlabor practices are unfair laborpracticesaffectingcommercewithinthemeaning ofSection 2(6) and (7) of the Act.Uponthe foregoing findingsof fact;conclusions of law,and the entirerecord, and pursuantto Section10(c) of theAct, I herebyissuethe followingrecommended:ORDERSRespondent,WarehouseMarket,Inc., itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Promisingemployee payrases andbenefits if theUnion is voted out.(b) Interrogatingprospective and present employeesconcerning union activities.(c)Encouragingcirculation of, andsignatures on, adecertificationpetition.(d) Threatening employees if theyremain union.(e)Discriminatorily enforcing talking rules to discourageunion activity.(f)Refusing to bargain collectively concerning rates ofpay,wages,hours, and other terms and conditions ofemploymentwith DetailClerks Union,Local No. 73 ofRetail Clerks International Association,AFL-CIO, as theexclusive bargaining representative of its employees in thefollowing appropriate unit:All employees working atthe Company's Vinita,Oklahoma store,located at310 North WilsonStreet,the Company'sClaremore,Oklahoma store, located at515West Sixth Street,and theCompany's Muskogee,Oklahoma store,located at1906 North Main, butexcluding all meat departmentemployees, pharmacists,supervisors,guards and watchmen,as defined in theAct, asamended,constitutea unit appropriate for thepurpose of collective bargainingwithinthe meaning ofSection 9(b) of the Act.(g) In any other manner interferingwith,restraining, orcoercing its employees in the exercise of their rightsto self-organization,to form,join, or assistlabor organizations,including the above-named organization,tobargaincollectivelythrough representatives of their ownchoosing,toengage in concerted activitiesfor the purpose ofcollective bargaining or other mutualaid or protection, orto refrain from any or all such activities.2.Takethe following affirmative action,which I findwill effectuate the policiesof the Act:(a)Upon request,bargain withthe above-named labororganization as the exclusive labor representative of allemployees in the aforesaid appropriateunit withrespect torates of pay,wages, hours, and otherterms and conditionsof employment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.(b) Post at itsprincipalplaces of business in Muskogee,Claremore,and Vinita,Oklahoma,copies of the attachednoticemarked"Appendix." 10 Copies of the notice onformsprovided by theRegional Director for Region 16,afterbeing duly signed by an authorizedrepresentative oftheRespondent,shallbe posted by the Respondentimmediately upon receipt thereof,and be maintained for60 consecutivedaysthereafter,in conspicuousplaces,including all placeswhere noticesto employees arecustomarily posted.Reasonable steps shallbe taken by theRespondent to insure that the noticesare not altered,defaced,or covered by any othermaterial.(c)Notify theRegionalDirector for Region 16, inwriting,within 20daysfrom the dateof this Order, whatsteps the Respondent has takento comply herewith.9 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." WAREHOUSE MARKET,INC.227APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTpromise employeepay raises andbenefitsifemployeesvote againstthe Union; interro-gateprospectiveorpresentemployeesconcerningunionactivity;encourage circulation of, or signatureson, anyunion decertificationpetition; threaten em-ployees if they remainin the union;or discriminatorilyenforce talking rules to discourageunion activity.WE WILL NOTrefuse to bargaincollectivelyconcern-ing ratesof pay,wages,hours, and other terms andconditionsof employment withRetailClerks Union,Local No. 73 of Retail Clerks International Associa-tion,AFL-CIO,as the exclusiverepresentatives of theemployees in the bargaining unitdescribed below.WE WILL NOT in any othermanner interfere with,restrain,or coerce employees in the exercise of theirrights,to self-organization, to form, join, or assist labororganizations,to bargaincollectively through repre-sentatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities.WE WILL,upon request,bargain with the above-named Union,or the exclusive representative of allemployees in the bargaining unit described below, withrespect to rates of pay, wages,hours, and other termsand conditions of employment and, if an understand-ing is reached,embody suchunderstanding in a signedagreement.The bargaining unit is:Allemployeesworking at the Company'sVinita,Oklahoma, store, located at 310 NorthWilson Street,the Company'sClaremore, Okla-homa store, located at 515 West Sixth Street, andtheCompany'sMuskogee,Oklahoma store,located at 1906 North Main,but excluding allmeat department employees,pharmacists,super-visors, guards and watchmen,as defined in theAct.WAREHOUSE MARKET, INC.